UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                   -v.-                               19 Cr. 410 (KPF)

CLIFFORD TAYLOR,                                          ORDER

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      The Court is in receipt of Taylor’s March 16, 2020 letter requesting an

order temporarily releasing Taylor on bail or for a bail hearing (Dkt. #30, 31,

32) and the Government’s March 18, 2020 opposition thereto (Dkt. #33). The

parties are hereby ORDERED to appear for a telephone conference on March

19, 2020, at 12:00 p.m. Counsel for Taylor has indicated to the Court that he

will waive his client’s presence at the conference.

      The dial-in information is as follows: At 12:00 p.m. on March 19, 2020,

the parties shall call (888) 363-4749 and enter access code 5123533. If the

conference line requests a “security code” the parties shall press “*”. Please

note, the conference will not be available prior to 12:00 p.m.

      SO ORDERED.

Dated: March 18, 2020
       New York, New York

                                               KATHERINE POLK FAILLA
                                              United States District Judge
